775 F.Supp. 1090 (1991)
Ezell ARMOUR, et al., Plaintiffs,
v.
The STATE of OHIO, et al., Defendants.
No. 88CV1104Y.
United States District Court, N.D. Ohio, E.D.
September 4, 1991.
Percy Squire, Bernadette J. Bollas, Bricker & Eckler, Columbus, Ohio, Robert A. Douglas, Sr., Youngstown, Ohio, for plaintiffs.
Andrew I. Sutter, Catherine M. Cola, Theresa R. Schaefer, Atty. Gens. Office, Columbus, Ohio, for defendants.
Before NATHANIEL R. JONES, Circuit Judge, JOHN W. PECK, Senior Circuit Judge, and BATCHELDER, District Judge.

ORDER
BATCHELDER, District Judge.
Because the majority's ruling in this case requires that the Court retain jurisdiction over this matter pending the drawing of new district lines for the Ohio House of Representatives districts, this case now presents the potential for a conflict of interest for me. Accordingly, I hereby recuse myself from any further participation in the matter, and I have this day advised the Chief Judge of the Circuit of this in order that he may determine whether another judge of the District Court shall be appointed to serve on this panel.
IT IS SO ORDERED.